DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,716,053 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because
Instant Application 
U.S. Patent No. 10,716,053 B2
Claim 1, An apparatus for wireless communication in a network, comprising: 


Claim 2. The apparatus as recited in claim 1, wherein said instructions when executed by the processor further perform steps comprising adjusting frequency or timing of its transmitted signals, in response to receiving said determined signal transmission form, to aid network scanning by other stations.
Claim 3. The apparatus as recited in claim 1, wherein said instructions when executed by the processor further perform steps comprising adjusting beam width of its transmitted signals, in response to receiving said determined signal transmission form, to aid network scanning by other stations
Claim 3. The apparatus as recited in claim 1, wherein said instructions when executed by the processor further perform steps comprising adjusting beam width of its transmitted signals, in response to receiving said determined signal transmission form, to aid network scanning by other stations.
Claim 4 The apparatus as recited in claim 1, wherein said instructions when executed by the processor further perform steps comprising adjusting directionality of its transmitted signals, in response to receiving said determined signal transmission form, to aid network scanning by other stations.
Claim 4. The apparatus as recited in claim 1, wherein said instructions when executed by the processor further perform steps comprising adjusting directionality of its transmitted signals, in response to receiving said determined signal transmission form, to aid network scanning by other stations
Claim 5 The apparatus as recited in claim 1, wherein said instructions when executed by the processor further perform steps comprising collecting information on which antenna sector was used when discovering a new station.
Claim 5. The apparatus as recited in claim 1, wherein said instructions when executed by the processor further perform steps comprising collecting information on which antenna sector was used when discovering a new station.
Claim 6 The apparatus as recited in claim 1, wherein said instructions when executed by the processor further perform steps comprising collecting information on active links being utilized as information for the event associated with a newly discovered station.
Claim 6. The apparatus as recited in claim 1, wherein said instructions when executed by the processor further perform steps comprising collecting information on active links being utilized as information for the event associated with a newly discovered station.
Claim 7 The apparatus as recited in claim 1, wherein said instructions when executed by the processor further perform steps comprising collecting information on management signals as information for the event associated with a newly discovered station.
Claim 7. The apparatus as recited in claim 1, wherein said instructions when executed by the processor further perform steps comprising collecting information on management signals as information for the event associated with a newly discovered station.
Claim 8 The apparatus as recited in claim 1, wherein said instructions when executed by the processor further perform steps of transmitting beacon frames or notification frames that incorporate event information from said data base to perform said exchanging information from said data base.
Claim 8. The apparatus as recited in claim 1, wherein said instructions when executed by the processor further perform steps of transmitting beacon frames or notification frames that incorporate event information from said data base to perform said exchanging information from said data base.
Claim 9 The apparatus as recited in claim 8, wherein said beacon frames or notification frames can incorporate one or more event data elements.
Claim 9. The apparatus as recited in claim 8, wherein said beacon frames or notification frames can incorporate one or more event data elements.
Claim 10 The apparatus as recited in claim 9, wherein each said event data element comprises an element identification, length, station identification, type of event, time stamp, data for the event and status for the data base.	
Claim 10. The apparatus as recited in claim 9, wherein each said event data element comprises an element identification, length, station identification, type of event, time stamp, data for the event and status for the data base.
Claim 11 An apparatus for wireless communication in a network, comprising: (a) a wireless communication circuit configured for wirelessly communicating with other wireless communication stations utilizing directional millimeter-wave (mmW) communications having a plurality of antenna pattern sectors each having different transmission directions; (b) a processor coupled to said wireless communication circuit within a station configured for operating on the network; (c) a non-transitory memory storing instructions executable by the processor; and (d) wherein said instructions, when executed by the processor, perform steps comprising: (i) collecting information on a newly discovered station and recording an event, associated with the newly discovered station, in a data base; (ii) exchanging information from said data base with other station entities on the network comprising either a central coordinator entity or other stations in the network; (iii) determining a signal transmission form based on information received from a network station; (iv) transmitting the determined signal transmission form to stations in the network as said wireless communication circuit operates as either a central coordinator or a regular station; and (v) adjusting signal transmission, as directed in a signal transmission form as received from other stations or a central controller, toward aiding new stations scanning for the network; (vi) wherein one or more of said signal transmission adjustments is selected from a group of transmission forms consisting of adjusting frequency or timing of transmitted signals, adjusting beam width of transmitted signals, and adjusting directionality of transmitted signals.
Claim 11. An apparatus for wireless communication in a network, comprising: (a) a wireless communication circuit configured for wirelessly communicating with other wireless communication stations utilizing directional millimeter-wave (mmW) communications having a plurality of antenna pattern sectors each having different transmission directions; (b) a processor coupled to said wireless communication circuit within a station configured for operating on the network; (c) a non-transitory memory storing instructions executable by the processor; and (d) wherein said instructions, when executed by the processor, perform steps comprising: (i) collecting information on a newly discovered station and recording an event, associated with the newly discovered station, in a data base; (ii) exchanging information from said data base with other station entities on the network comprising either a central coordinator entity or other stations in the network; (iii) determining a signal transmission form based on information received from a network station, wherein said signal transmission form comprises a signal Interval field specifying an interval of a series of discovery signal transmissions, and a number of beam specification field specifying a number of beam specification elements contained in the signal transmission form; (iv) transmitting the determined signal transmission form, in a frame which contains event data and an action field indicating an action identifier which specifies a form of action a recipient of the frame is directed to take, to stations in the network as said wireless communication circuit operates as either a central coordinator and/or a regular station; (v) adjusting signal transmission, as directed in a signal transmission form as received from other stations or a central controller, toward aiding new stations scanning for the network, and communicating signal transmission form changes to the central coordinator entity and/or to other stations in the network; and (vi) wherein said beam specification field comprises sub-field values for signal cycle, cycle offset, beam direction, angle coverage, beam width and beam angle step.
Claim 12 The apparatus as recited in claim 11, wherein said instructions when executed by the processor further perform steps comprising collecting information on which antenna sector was used discovering a new station.
Claim 12. The apparatus as recited in claim 11, wherein said instructions when executed by the processor further perform steps comprising collecting information on which antenna sector was used discovering a new station.
Claim 13 The apparatus as recited in claim 11, wherein said instructions when executed by the processor further perform steps comprising collecting information on active links being utilized as information for the event to be utilized together with information about a newly discovered station.
Claim 13. The apparatus as recited in claim 11, wherein said instructions when executed by the processor further perform steps comprising collecting information on active links being utilized as information for the event to be utilized together with information about a newly discovered station.
Claim 14 The apparatus as recited in claim 11, wherein said instructions when executed by the processor further perform steps comprising collecting information on management signals as information for the event to be utilized together with information about a newly discovered station.
Claim 14. The apparatus as recited in claim 11, wherein said instructions when executed by the processor further perform steps comprising collecting information on management signals as information for the event to be utilized together with information about a newly discovered station.
Claim 15 The apparatus as recited in claim 11, wherein said instructions when executed by the processor further perform steps of transmitting beacon frames or notification frames that incorporate event information from said data base to perform said exchanging information from said data base.

Claim 15. The apparatus as recited in claim 11, wherein said instructions when executed by the processor further perform steps of transmitting beacon frames or notification frames that incorporate event information from said data base to perform said exchanging information from said data base.
Claim 16 The apparatus as recited in claim 15, wherein said beacon frames or notification frames can incorporate one or more event data elements.
Claim 16. The apparatus as recited in claim 15, wherein said beacon frames or notification frames can incorporate one or more event data elements.
Claim 17 The apparatus as recited in claim 16, wherein each said event data element comprises an element identification, length, station identification, type of event, time stamp, data for the event and status for the data base.
Claim 17. The apparatus as recited in claim 16, wherein each said event data element comprises an element identification, length, station identification, type of event, time stamp, data for the event and status for the data base.
Claim 18 A method for performing wireless communication in a network, comprising: (a) wirelessly communicating, from a wireless communication circuit to other wireless communication stations, utilizing directional millimeter-wave (mmW) communications from a plurality of antenna pattern sectors each having different transmission directions; (b) collecting information on a newly discovered station by programming executing on the wireless communication circuit, information about said newly discovered station is recorded in a data base as an event associated with the newly discovered station; (c) exchanging information from said data base with other entities on the network comprising either a central coordinator entity or other stations in the network; (d) determining a signal transmission form based on information received from another network station; (e) transmitting the determined signal transmission form to stations in the network as said wireless communication circuit operates as either a central coordinator or a regular station; and (f) adjusting signal transmission, as indicated in a determined signal transmission form as received from other stations or a central controller, to aid new stations scanning for the network.
Claim 18. A method for performing wireless communication in a network, comprising: (a) wirelessly communicating, from a wireless communication circuit to other wireless communication stations, utilizing directional millimeter-wave (mmW) communications from a plurality of antenna pattern sectors each having different transmission directions; (b) collecting information on a newly discovered station by programming executing on the wireless communication circuit, information about said newly discovered station is recorded in a data base as an event associated with the newly discovered station; (c) exchanging information from said data base with other entities on the network comprising either a central coordinator entity or other stations in the network; (d) determining a signal transmission form based on information received from another network station, wherein said signal transmission form comprises a signal Interval field specifying an interval of a series of discovery signal transmissions, and a number of beam specification field specifying a number of beam specification elements contained in the signal transmission form; (e) transmitting the determined signal transmission form, in a frame which contains event data and an action field indicating an action identifier which specifies a form of action a recipient of the frame is directed to take, to stations in the network as said wireless communication circuit operates as a central coordinator and/or a regular station; and (f) adjusting signal transmission, as indicated in a determined signal transmission form as received from other stations or a central controller, to aid new stations scanning for the network, and communicating signal transmission form changes to the central coordinator entity and/or to other stations in the network.
Claim 19 The method as recited in claim 18, wherein one or more of said signal transmission adjustments is selected from a group of transmission forms consisting of adjusting frequency or timing of its transmitted signals, adjusting beam width of its transmitted signals, and adjusting directionality of its transmitted signals.
Claim 19. The method as recited in claim 18, wherein one or more of said signal transmission adjustments is selected from a group of transmission forms consisting of adjusting frequency or timing of its transmitted signals, adjusting beam width of its transmitted signals, and adjusting directionality of its transmitted signals.
Claim 20 The method as recited in claim 18, further comprising: (a) collecting one or more elements of network information as selected from a group of network communication event information consisting of antenna sector used when discovering a new station, active links being utilized when a new station is discovered, and detected management signals; and (b) incorporating event information from said data base into beacon frame and/or notification frame transmissions to exchange information from said data base.
Claim 20. The method as recited in claim 18, further comprising: (a) collecting one or more elements of network information as selected from a group of network communication event information consisting of antenna sector used when discovering a new station, active links being utilized when a new station is discovered, and detected management signals; and (b) incorporating event information from said data base into beacon frame and/or notification frame transmissions to exchange information from said data base.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467